ORDER OF COURT
PER CURIAM.
AND NOW, to-wit, on this 13th day of February 1985, paragraphs (1), (4), (6), (7), (8), (9), (10) and (11) of the Commonwealth Court’s order dated October 28, 1983 are affirmed.
IT IS FURTHER ORDERED that the matter be remanded to the Commonwealth Court for a determination of the suitability of the Phase II pit for storage or disposal of the waste material which is presently stored in the temporary storage pit. Paragraphs (2), (3) and (5) of the Commonwealth Court’s order are stayed pending this determination.
*565The Consent Order and Agreement executed by the parties on January 25, 1983 shall continue in full force and effect except insofar as may be inconsistent with this order.
LARSEN, J., filed a concurring and dissenting opinion in which NIX, C.J., and HUTCHINSON, J., joined.